- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 1-15194m COMPANHIA DE BEBIDAS DAS AMÉRICAS-AMBEV (Exact name of registrant as specified in its charter) American Beverage Company-AMBEV (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 4 th Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In February, 2011 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas  AmBev Group and Related Persons ( ) Board of Directors ( X) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common ADR (*) Preferred Shares Common Shares Preferred Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Preferred Itaú Corretora Sell 01 4 Shares Preferred Itaú Corretora Sell 01 Shares Preferred Itaú Corretora Sell 02 36 Shares Preferred Itaú Corretora Sell 09 80 Shares Preferred Itaú Corretora Sell 09 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common ADR (*) Preferred Shares Common Shares Preferred (1) When filing in the form, delete the lines that do not have any information, If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In February, 2011 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas  AmBev Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common Shares Preferred Simple Debentures 2nd tranche, due in 6 years, of nominative, book entry, non-share convertible, subordinated debentures Final Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common Shares Preferred Simple Debentures 2nd tranche, due in 6 years, of nominative, book entry, non-share convertible, subordinated debentures (1) When filing in the form, delete the lines that do not have any information, If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information, (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others, (3) Quantity multiplied by price, Note: These consolidated According to Minute must have information by group: Directors, Management (which have not been included in the Board of Directors), etc, (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In February, 2011 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas  AmBev Group & related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common Final Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common (1) When filing in the form, delete the lines that do not have any information, If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information, (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others, (3) Quantity multiplied by price, Note: These consolidated According to Minute must have information by group: Directors, Management (which have not been included in the Board of Directors), etc, SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 10, 2011 COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
